   Case 5:19-cv-03228-SAC Document 29 Filed 10/21/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


CHATHA TATUM,

                              Petitioner,

              v.                                         CASE NO. 19-3228-SAC

DAN SCHNURR,


                              Respondent.


                                    O R D E R

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On August 26, 2020, the Court granted respondent’s motion to

dismiss based upon petitioner’s failure to file this action within

the governing one-year limitation period. Petitioner has filed a

motion   to    reconsider   (Doc.    17),   a   motion    for   certificate   of

appealability (Doc. 18), a motion to appoint counsel (Doc. 23), and

a motion to proceed on appeal in forma pauperis (Doc. 26).

                     The motion for reconsideration

    Petitioner filed this motion on September 6, 2020, approximately
ten days after the dismissal of the petition. Under the Local Rules

of the District of Kansas, “[p]arties seeking reconsideration of

dispositive orders or judgments must file a motion pursuant to Fed.

R. Civ. P. 59(e) or 60.” D. Kan. R. 7.3(a). Because the motion was filed

within twenty-eight days of the order of dismissal, it is treated as

a motion to alter or amend under Rule 59(e). See Fed. R Civ. P. 55(e)(“A

motion to alter or amend a judgment must be filed no later than 28
days after the entry of judgment.”).

     Under Fed. R. Civ. P. 59(e), the Court may alter or amend judgment

on the following grounds: (1) an intervening change in controlling
   Case 5:19-cv-03228-SAC Document 29 Filed 10/21/20 Page 2 of 4




law; (2) the availability of new evidence; or (3) the need to correct

clear error or prevent manifest injustice. Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000)(citing Brumark Corp. v.

Samson Res. Corp., 57 F.3d 941, 948 (10th Cir. 1995)).

     The Court has reviewed petitioner’s motion but finds no grounds

to grant relief. For the reasons set out in the order of dismissal,

the Court concludes the materials submitted by the petitioner do not

establish that he timely submitted the petition.

                     Certificate of Appealability

     Petitioner also moves for a Certificate of Appealability. Rule

11 of the Rules Governing Section 2254 Cases provides that “the

district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” A certificate of

appealability should issue “only if the applicant has made a

substantial showing of the denial of a constitutional right,” and the

Court identifies the specific issue that meets that showing. 28 U.S.C.

§ 2253.

     Where, as here, the Court’s decision is based on a procedural
ground, the petitioner must show that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     The Court concludes the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and although petitioner presents some
evidence concerning the timing of his state post-conviction action,

the record as a whole does not clearly support a finding that
   Case 5:19-cv-03228-SAC Document 29 Filed 10/21/20 Page 3 of 4




petitioner filed this action within the governing limitation period.

The Court concludes the ruling that petitioner failed to timely file

this matter is not reasonably debatable.

                      Motion to appoint counsel

     Petitioner next moves for the appointment of counsel. There is

no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.
1995)).

     Because this matter was not timely filed, the Court concludes

the appointment of counsel is not warranted.

                 Motion to proceed in forma pauperis

     Petitioner moves for leave to proceed on appeal in forma

pauperis. The Court has examined the financial records submitted in

his original motion to proceed in forma pauperis and grants the motion.

Petitioner’s motion for an extension of time to pay the filing fee
will be denied as moot.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for
   Case 5:19-cv-03228-SAC Document 29 Filed 10/21/20 Page 4 of 4




reconsideration (Doc. 17) is construed as a motion to alter or amend

the judgment and is denied.

     IT IS FURTHER ORDERED petitioner’s motion for a Certificate of

Appealability (Doc. 18) is denied.

     IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 23) is denied.

     IT IS FURTHER ORDERED petitioner’s motion to proceed on appeal

in forma pauperis (Doc. 26) is granted. His motion for an extension

of time to pay the filing fee (Doc. 27) is denied as moot.

     IT IS SO ORDERED.

     DATED:   This 21st day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
